Bryan, J.,
delivered the opinion of the Court.
Davidson was indicted on the charge that he “unlawfully did engage in the plumbing business in the City of Baltimore, without having first received from the State Board of Commissioners of Practical Plumbing a certificate of competency.” The case was submitted to the Court on an agreed statement of facts. It appeared that the traverser was engaged in' the jslumbing business that he made contracts for furnishing all the necessary materials and doing all the necessary work in plumbing ; that he did not personally perform any of the manual work of plumbing, but employed other persons to do it, who were duly examined and registered plumbers holding the certificates of competency required by law ; and that he himself did not have a certificate of competency, nor was he registered as a practical plumber in the •books of the State Board.
The law under which the traverser- is indicted is embraced in sections 402-408 of the Public Local Law of the City of Baltimore. By section 402 it is enacted that “it shall not be lawful for any person, firm or corporation engaged in the plumbing business in the City of Baltimore, to employ as workmen in said business, any persons, except those qualified to work as registered plumbers, and no person shall be qualified to work as a registered plumber unless he has made application to and received from the State Board of Commissioners of Practical Plumbing, a certificate of competency and has complied with the provisions of the six following sections.” It will be seen that this section recognizes the fact that a corporation may engage in the plumbing business ; this circumstance will be important when we consider the other sections. Section 403 prohibits any person from engaging in or working at the plumbing business without complying with the six sections which follow section 402. Section 404 requires every person *393who shall desire to work at the plumbing business to pass an examination before the State Board of Commissioners of practical plumbing touching his competency and qualifications ; and if they find him competent and qualified to work at the business, they are required to grant him a certificate of competency, and register him in their books as a practical plumber, which shall give full authority to conduct and engage in the business of plumbing. Section 405 refers to the payment of a sum of money for the certificate ; section 406 to the disposition of the money received for the certificates ; sections 407 and 408 refer to the tenure of office by the Commissioners, and their power to make rules and regulations. There is some little confusion in the language of these sections. But it distinctly appears that no one is required to he examined, and to receive a certificate from the State Board, unless he desires to work at the plumbing business as a practical plumber. The language of section 404 is explicitly restricted to such persons ; and it would he impossible to extend by construction, the duty of undergoing an examination to those who are engaged in the business without doing the manual work, because a corporation may so engage in the business, and it would be absurd to say that it should be examined. The duty imposed on this latter class of persons is to employ only those who are qualified to work as registered plumbers. The meaning of section 403 is not altogether clear. It is impossible to give it a literal construction. It makes it a misdemeanor to engage in or work at the plumbing business without first complying with the six sections following the 402nd. Now the 406th, 407th and 408th refer exclusively to the Board of Commissioners. The 405th regulates the fees to he paid by those who successfully pass examinations. The 404th, the only remaining section, requires, as we have seen, the examination only of those who desire *394to work at the plumbing business. The only way in which persons who are engaged in the plumbing business without doing the manual work could comply with section 404, would be by recognizing those who had received the certificates, and refusing to employ any other persons. It is-stated in this section that the certificate of competency and registration as a practical plumber shall give authority to conduct and engage in the business of plumbing. It had been enacted in effect by 402nd section that duly registered plumbers should have a right to work in the business. The provision that they should have authority to conduct and engage in the business may have been inserted from abundant caution in section 404, so as to repel an inference that practical plumbers were restricted to manual work, and were not entitled to superintend and manage the business. But whatever may have been the reason of its insertion it cannot have the effect of nullifying the previous part of the section which provides for the examination only of those who desire to do the work.
A question was suggested at the argument by a member of the Court whether the statement of facts in the case was sufficient to authorize the Court to render judgment. In civil cases it is well settled that a judgment cannot be rendered unless in the statement of facts a clause is inserted making provision for its entry after the Court’s opinion has been expressed on the question submitted. 12 Gill & Johnson, 498; Burgess vs. Pue, 2 Gill, 254. We shall see what is the procedure in criminal cases. By the Act of 1809, chapter 144, a person presented or indicted for crime was permitted to submit to the Court, and thereupon in the language of the statute it “was authorized and empowered to decide on the whole merits of the case.” As was said in Rawlings vs. State, 2 Md., 215, the accused in the exercise of a legal right could reqrrire “the Court to examine into *395all the circumstances of the charge against him ; the State was left no alternative but was compelled of necessity to go before the tribunal thus selected, as well upon the facts as upon all questions that might arise on the record.” If the facts were spread on the record, the duty of the Court was to decide the questiorr of law arising upon them. This duty was, of course, imperative and unqualified, and was not a function dependent on agreement of parties as in civil cases. In Keller vs. State, 12 Md., 328, in a case which had been submitted to the Court, it was said: “ We have no diffi-
culty in saying that the proceedings below placed the facts upon the record as a part thereof, by which the law of the case must be determined.” The Act of 1785, chapter 87, section (i, gave a right of appeal in prosecutions for any penalty, fine or damages. Now the facts being on the record and the Court having declared the law arising on them, it is a necessary consequence that the appeal brings the ruling of the Court before us for review. The Acts which we have mentioned have been codified and appear in the Code as Article 27, section 282 ; and Article 5, section 2.
The offence charged in this case is punishable by a fine to be sued for in the name of the State and before a Justice of the Peace of the City of Baltimore. But as no point was made on this matter at the argument, we "shall simply reverse the judgment, without further comment.
To guard against all possible misapprehension we will say that when we speak of spreading the facts on the record we, of course, mean that it must be done according to the rules of practice. The record is supposed to be made under the eye and by the direction of the Court. There are recognized modes of presenting facts to the Court for its judgment upon them. When a demurrer is filed to an indictment the Court must decide the *396question whether the facts stated in the indictment constitute a crime ; and so, in case of demurrer to a plea, whether the facts stated are a sufficient defence to the charge made in the indictment. If a special verdict is found the facts are also properly presented for the Court's judgment. In the present case the defendant showed them to the Court by a written statement admitted to be true by the State, and in accordance with the statute submitted himself to its judgment.
(Decided 16th March, 1893.)

Judgment, reversed.